                  Case 19-12378-KBO              Doc 1088        Filed 06/02/20         Page 1 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                  )
    In re:                                                        )      Chapter 11
                                                                  )
    DURA AUTOMOTIVE SYSTEMS, LLC, et al., 1                       )      Case No. 19-12378 (KBO)
                                                                  )
                                       Debtors.                   )      (Jointly Administered)
                                                                  )      Re: Docket No. 1022

                       ORDER FURTHER ENLARGING THE PERIOD
                   WITHIN WHICH THE DEBTORS MAY REMOVE ACTIONS

             Upon the motion (the “Motion”) 2 of the above-captioned debtors and debtors in possession

(collectively, the “Debtors”) for entry of an order (this “Order”) further enlarging the Removal

Period for filing notices of removal of the Actions by 60 days, up to and including July 13, 2020,

without prejudice to the Debtors’ right to seek further extensions, all as more fully set forth in the

Motion; and upon the First Day Declaration; and this Court having jurisdiction over this matter

pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the

United States District Court for the District of Delaware, dated February 29, 2012; and this Court

having found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2), and that this Court

may enter a final order consistent with Article III of the United States Constitution; and this Court

having found that venue of this proceeding and the Motion in this district is proper pursuant to

28 U.S.C. §§ 1408 and 1409; and this Court having found that the Debtors’ notice of the Motion

and opportunity for a hearing on the Motion were appropriate under the circumstances and no other



1     The debtor entities in these chapter 11 cases, along with the last four digits of each Debtor entity’s federal tax
      identification number, are: Dura Automotive Systems Cable Operations, LLC (7052); Dura Automotive Systems,
      LLC (8111); Dura Fremont L.L.C. (1252); Dura G.P. (8092); Dura Mexico Holdings, LLC (4188); Dura
      Operating, LLC (2304); and NAMP, LLC (3693). Dura Automotive Systems, LLC’s service address is: 1780
      Pond Run, Auburn Hills, Michigan 48326.

2     Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.
             Case 19-12378-KBO           Doc 1088      Filed 06/02/20    Page 2 of 3




notice need be provided; and this Court having reviewed the Motion and having heard the

statements in support of the relief requested therein at a hearing before this Court (the “Hearing”);

and this Court having determined that the legal and factual bases set forth in the Motion and at the

Hearing establish just cause for the relief granted herein; and upon all of the proceedings had

before this Court; and after due deliberation and sufficient cause appearing therefor, it is HEREBY

ORDERED THAT:

       1.      The Motion is granted as set forth herein.

       2.      The period within which the Debtors may seek removal of the Actions pursuant to

28 U.S.C. § 1452 and Bankruptcy Rule 9027 is enlarged by 60 days, with a deadline for filing

notices of removal of July 13, 2020.

       3.      This Order is without prejudice to the Debtors’ right to request a further extension

of time to file notices of removal of any or all of the Actions.

       4.      This Order shall be without prejudice to any position the Debtors may take

regarding whether section 362 of the Bankruptcy Code applies to stay any Action.

       5.      All time periods set forth in this Order shall be calculated in accordance with

Bankruptcy Rule 9006(a).

       6.      Notice of the Motion as provided therein shall be deemed good and sufficient notice

of such Motion and the requirements of Bankruptcy Rule 6004(a) and the Local Rules are satisfied

by such notice.

       7.      The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion.




                                                  2
             Case 19-12378-KBO          Doc 1088     Filed 06/02/20      Page 3 of 3




       8.      This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.




   Dated: June 2nd, 2020                             KAREN B. OWENS
   Wilmington, Delaware                              UNITED STATES BANKRUPTCY JUDGE

                                                 3
